             Case 2:20-cv-00046-LPR Document 10 Filed 10/05/20 Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF ARKANSAS
                                        DELTA DIVISION

    HOLSEY ELLINGBURG, JR                                                                             PLAINTIFF
    Reg #09172-021

    v.                                    Case No. 2:20-cv-00046-LPR



    DEWAYNE HENDRIX                                                                                 DEFENDANT
    Warden

                                                       ORDER

          Before the Court is United States Magistrate Judge Joe J. Volpe’s Proposed Findings and

Recommendations (the “Recommendation”). (Doc. 8). Judge Volpe recommends that the Court

dismiss Plaintiff’s 2241 Petition for a Writ of Habeas Corpus. (Doc. 2). Plaintiff filed Objections

to the Recommendation. (Doc. 9).

          The Court has reviewed the Recommendation, Plaintiff’s Objections, and the entire

Record. Based on the Court’s de novo review, the Court concludes that Plaintiff’s Petition does

not fall within the savings clause set forth at 28 U.S.C. § 2255(e). See McCarthan v. Dir. of

Goodwill Indus.-Suncoast, Inc., 851 F.3d 1076 (11th Cir. 2017); Prost v. Anderson, 636 F.3d 578

(10th Cir. 2011); see also Lee v. Sanders, 943 F.3d 1145, 1147 (8th Cir. 2019) (citing Prost with

favor in explaining the difficult showing “required by 2255’s ‘savings clause.’”).1 The Court




1
    But see, e.g., United States v. Wheeler, 886 F.3d 415, 429 (4th Cir. 2018), cert. denied, 139 S. Ct. 1318, 203 L. Ed.
    2d 600 (2019); Bruce v. Warden Lewisburg USP, 868 F.3d 170, 179-81 (3d Cir. 2017); Hill v. Masters, 836 F.3d
    591, 594 (6th Cir. 2016); Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir. 2001). I do not read Abdullah
    v. Hedrick, 392 F.3d 957 (8th Cir. 2004), to have taken a position on the circuit split.
             Case 2:20-cv-00046-LPR Document 10 Filed 10/05/20 Page 2 of 2




therefore adopts the Recommendation to the extent it is consistent with the foregoing. Plaintiff’s

2241 Petition for a Writ of Habeas Corpus (Doc. 2) is DISMISSED.2

          IT IS SO ORDERED this 5th day of October 2020.



                                                               ________________________________
                                                               LEE P. RUDOFSKY
                                                               UNITED STATES DISTRICT JUDGE




2
    The Motion and the files and records of this case conclusively show that Mr. Pinkston is entitled to no relief. A
    hearing is unnecessary.



                                                          2
